 



Exhibit 10.9

 



CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED HAVE BEEN MARKED WITH THREE ASTERISKS
[***] AND A FOOTNOTE INDICATING “CONFIDENTIAL TREATMENT REQUESTED”. MATERIAL
OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

MASTER EQUIPMENT PURCHASE AGREEMENT

 

BETWEEN

 

HUGHES NETWORK SYSTEMS, LLC

 

AND

 

ROW 44, INC.

 

DRAFT

 

 

 

 

MASTER EQUIPMENT PURCHASE AGREEMENT

 

This Agreement is entered into and made effective as of this _____ day of
___________ 2007, (the “Effective Date”) by and between Row 44, Inc., with
offices at 31280 Oak Crest Drive, Suite #5, Westlake Village, CA 91361
(“Customer”), and Hughes Network Systems, L.L.C., having its principal offices
at 11717 Exploration Lane, Germantown, MD 20876 (“HNS” or “Hughes”).

 

WHEREAS, the parties hereto entered into that certain Satellite Delivery and
Services Agreement on or about September 9, 2004, as amended by that certain
Amendment No. 1 effective as of September 30, 2005 (collectively, the “Original
Agreement”);

 

WHEREAS, the Original Agreement contemplated that the parties would enter into a
further agreement for the provision by HNS of certain equipment to be used in
connection with Customer’s deployment of a communication system for Internet
connectivity on aircraft (the “System”);

 

WHEREAS, the parties have agreed, in a certain Development Services Agreement
heretofore entered into by each them on or about July 10, 2007, that the
platform to be utilized for the System would be the HNS’ HX Network, instead of
the architecture initially contemplated in the Original Agreement;

 

WHEREAS, the Parties further intend that the Original Agreement be revised to
provide, among other things, that the prices for the equipment and services to
be utilized in connection with the System be changed to the prices and payment
structure herein specified; and

 

NOW THEREFORE, for and in consideration of the foregoing and of the mutual
premises hereinafter expressed, and intending to be legally bound hereby, it is
mutually agreed as follows:

 

1.        EQUIPMENT TO BE PURCHASED BY CUSTOMER

 

During the Term (as defined), HNS will provide, and Customer will accept and pay
for, the satellite communication equipment (“Equipment”) in accordance with and
subject to the terms and conditions set forth herein and Exhibits A and B
attached hereto and incorporated herein:

 

Exhibit A – Equipment Order and Pricing

Exhibit B – HX 150 Warranty Repair and Out of Warranty Repair Services and
Pricing

 

During the Term, Customer may order additional Equipment, (subject to the
provisions described herein relating to the potential discontinuation of the
supply of such Equipment) for the same at the prices set forth in this
Agreement, including the Exhibits hereto. Prior to discontinuing the
availability of any item Equipment for purchase by Customer, HNS will provide
Customer with at *** months notice and will provide Customer the opportunity to
make a “last buy” of any such Equipment. Further, in such event the conditions
described in Exhibit A relative to HNS providing a license to the intellectual
property associated with the remote Equipment to Customer will also apply.

 





 

*** Confidential treatment requested.

 

 

 

 

2.        TERM OF AGREEMENT

 

The term of this Agreement (“Term”) and the term of Services provided hereunder
will remain in effect for sixty (60) months (the “Initial Term”), unless
terminated earlier as provided herein. At the end of the Initial Term, the Term
will automatically renew for one additional five year period, unless otherwise
terminated by Customer giving written notice to HNS at least ninety (90) days
prior to the end of the Initial Term. At the end of the first additional five
(5) year period, the Term will then automatically renew an additional five (5)
year period, unless otherwise terminated by either party giving written notice
of the other at least ninety (90) days prior to the end of the then current Term
(each extended five (5) year period a “Renewal Term”). The Initial Term and the
subsequent Renewal Terms are referred to in this Agreement as the “Term” of this
Agreement.

 

3.        DELIVERY, OWNERSHIP AND RISK OF LOSS

 

Title and risk of loss to all Equipment, as identified in the Exhibit A, shall
pass to Customer upon delivery. For purposes of this Agreement, in respect of
the HX NOC Equipment to be provided by HNS, “delivery” shall take place upon
shipment of the relevant Equipment to HNS’ facility. This Agreement will
constitute a security agreement with respect to all Equipment up to the date of
payment, and Customer hereby authorizes HNS to sign and file on behalf of
Customer any financing statements or other documents that may be necessary to
perfect such security interest.

 

Customer hereby authorizes HNS to deliver the HX NOC equipment specified in
Section A.1.A of Exhibit A to a *** by December 31, 2007. Customer further
authorizes HNS to deliver the quantity of Remote Equipment, as specified in
Section 2.4.1 of said Exhibit A, to a Customer designated location by December
31, 2007. HNS will maintain special security procedures for such equipment,
including but not limited to keeping it separate from any other equipment
maintained by HNS at such location. HNS will maintain all-risk insurance with
coverage limits covering the replacement value of all Equipment and, in the
event of any loss or damage to the Equipment, HNS will replace the Equipment.

 

4.        EQUIPMENT ORDERS, LEAD TIMES AND FORECASTING

 

Each time Customer elects to purchase Equipment, it shall issue a Purchase Order
to HNS. Each individual Purchase Order for Equipment shall set forth the
following required terms: (i) the identity and quantities of Equipment ordered,
(ii) the price, pursuant to this Agreement, and (iii) the desired delivery
schedule. Customer shall provide to HNS, on the first working day of each month,
a rolling fifty-two (52) week forecast of its anticipated purchase of Equipment
from HNS. A Purchase Order shall be issued at least sixteen (16) weeks prior to
the production week, with week zero (0) being the scheduled production week.
Accordingly, Customer’s forecast volumes for weeks zero through sixteen (0-16)
must be covered by binding Purchase Orders and forecast volumes for weeks beyond
week sixteen shall be for planning purposes only.

 





 

*** Confidential treatment requested.

 

 

 

 

4.A     EQUIPMENT CHANGES AND CHANGE NOTICES

 

HNS may, from time to time, make changes to the Equipment to be provided
hereunder in order to add functionality or enhanced performance, reduce cost, or
other reasons. In the event any such change affects the form, fit or function of
such remote Equipment, HNS will provide notice of such change to Customer as
promptly as practicable, but, in any event, no later than delivery of Equipment
subject to such change. In the event that, after such notification and any
subsequent discussions between the parties, Customer determines that any such
changed remote Equipment will not be acceptable to Customer, Customer may order
any quantity of the prior version of such Equipment as it deems necessary, and
HNS will exercise its best reasonable efforts to supply such Equipment. Further,
in the event that HNS is not able to provide such additional remote Equipment in
the quantities required by Customer, HNS will grant Customer a license to the
intellectual property required for the manufacture and supply of such Equipment
pursuant to commercially reasonable terms.

 

5.        ASSIGNMENTS

 

Except for (i) assignment to a successor who acquires substantially all of the
assets and business of HNS or Customer, (ii) assignment to a subsidiary company,
parent company, or subsidiary of parent company, or (iii) assignment, pledge, or
transfer by HNS of any interest in any payments to be received by HNS hereunder,
neither party hereto may assign this Agreement or any portion hereof without the
prior written consent of the other, which consent shall not be unreasonably
withheld or delayed. Any assignment permitted hereunder, or otherwise agreed to
by the other party hereto will not relieve the assigning party of any
obligations with respect to any covenant, condition, or obligation required to
be performed by the assigning party under this Agreement.

 

6.        PRICE AND PAYMENT TERMS

 

A.The prices for the Equipment to be provided hereunder (“Charges”) are set
forth in Exhibit A.

 

B.The prices for the Equipment set forth in Exhibit A shall be fixed for the
Initial Term.

 

C.The Charges provided for in this Agreement are exclusive of the following
taxes and charges with respect to the Services or Equipment provided hereunder:
(i) any present or future Federal, State, or local excise, sales, or use taxes;
(ii) any other present or future excise, sales or use tax, or other charge or
assessment upon or measured by the gross receipts from the transactions provided
in this Agreement or any allocated portion thereof or by the gross value of the
Equipment, and other materials provided hereunder, including but not limited to
a Universal Service Fund charge; and (iii) any present or future property,
inventory, or value-added tax or similar charge. Customer will pay and
discharge, either directly to the governmental agency or as billed by HNS, the
foregoing taxes and charges and all assessments, and other taxes with respect to
the transactions provided in this Agreement and all Equipment provided hereunder
(excluding any Federal, state, local or foreign income taxes, or any tax on
gross receipts or gross revenue which is in the nature of an income tax, or any
franchise, net worth or capital taxes, imposed upon HNS).

 

D.Customer will pay all invoices submitted hereunder in accordance with the
payment terms set forth in Exhibit A. In the even t no such payment terms are
described in said Exhibit A in respect of other item or items being purchased by
Customer, Customer will pay such invoices net thirty (30) days from the date of
invoice. Customer agrees to pay on demand a late payment charge on any amount
that is not received by the due date for such payment, at an annual rate of the
lesser of (i) the current prime rate (or equivalent), as last quoted by The Wall
Street Journal prior to the due date of the payment, plus two percent (2%), or
(ii) the maximum rate allowed by applicable law. Any invoice not disputed by
Customer in writing within 120 days after issuance shall be deemed valid and
shall not be subject to dispute.

 

 

 

 

7.         LICENSE OF SOFTWARE

 

A.Customer acknowledges that any software supplied by HNS to Customer hereunder
as listed in Exhibit A is subject to the proprietary rights of HNS and/or HNS'
vendor(s) (the “Licensor(s)”) Customer acknowledges that any software licensed
hereunder was developed using HNS’ and its Licensor’s typical commercial
practices, and not in anticipation of Customer’s particular aircraft-based
application. Except for the licenses granted herein, HNS or its Licensor(s), as
the case may be, will retain all right, title and interest in the Software.
Customer acknowledges that it may use the Software only pursuant to the terms of
this Agreement.

 

B.Subject to Customer payment of the Charges specified herein, HNS hereby grants
to Customer and Customer hereby accepts from HNS a perpetual, irrevocable,
worldwide, nonexclusive license (or sublicense, as applicable) to use the
Software and associated documentation solely in connection with the Equipment
provided hereunder, such license to commence upon delivery of the Software and
associated Equipment to Customer. Customer’s right to use Software shall include
the right to use multiple versions or releases of the Software, if applicable
(including any updates, “bug” fixes or enhancements).

 



C.Except as permitted by this Article, Customer will not (i) alter, modify,
create derivative works of, or attempt to alter, modify, or create derivative
works of the Software or any part thereof, (ii) copy, duplicate, or permit
anyone else under the control of Customer to copy or duplicate, any part of the
Software, or (iii) create or attempt to create, or permit others under the
control of Customer to create or attempt to create, by decompiling,
disassembling, reverse engineering or otherwise, the source programs or any part
thereof from the object programs or from other information made available under
this Agreement. Customer may at its own expense make one copy of the object
program for archive purposes.

 

D.HNS acknowledges that Customer may resell or lease some portion of the
Equipment provided hereunder to third parties, including its airline customers
and suppliers. In such event, with respect to each item of Equipment, HNS
further agrees that the license granted to Customer for Software installed or
used in connection with such Equipment hereunder shall automatically transfer to
such third party upon such resale or lease by Customer. Except as described
herein, Customer will not, directly or indirectly, distribute, sell, assign,
transfer, offer, disclose, lease (as lessor), or license the Software to any
third party. Customer agrees to use commercially reasonable efforts to notify
HNS within 30 days after it learns of the unauthorized possession, use or
knowledge of the Software made available to Customer pursuant to this Agreement
by any person under the control of Customer not authorized to have such
possession, use or knowledge.

 

 

 

 

8.         FORCE MAJEURE

 

Either party hereto shall be excused for delays or interruptions in the
performance of its obligations under this Agreement when such delays or
interruptions (i) are caused by the other party, or, (ii) except for the
exercise of due care, are otherwise beyond the reasonable control of such party,
including but not limited to war (whether or not actually declared), sabotage,
insurrection, rebellion, riot or other act of civil disobedience, act of a
public enemy, failure of or delay in transportation, any governmental act,
judicial action, priorities given U.S. Government procurements, labor dispute,
shortage of labor, fuel, raw material or machinery, fire, accident, explosion,
epidemic, quarantine, storm, flood, earthquake, or other Acts of God (“Force
Majeure”). The parties specifically agree that rain, snow or other ordinary
weather conditions (excluding tornadoes, hurricanes, and other major storms) do
not constitute Force Majeure conditions. If any such Force Majeure occurs, the
party affected by such Force Majeure shall use its best efforts to abate the
effect of such Force Majeure and restore compliance with the terms of this
Agreement as soon as possible. In that regard, during a Force Majeure, HNS shall
allocate production and deliveries of equipment to Customer on a basis no less
detrimental than any other customer of HNS similarly subject to such Force
Majeure; provided, that, HNS may give preferential treatment to allocating
equipment to the U.S. Government. Customer may cancel any scheduled delivery
that has been excusably delayed for reason (ii) above for more than two (2)
months.

 

9.     LIMITED WARRANTIES ON EQUIPMENT, DISCLAIMERS, PROCEDURES

 

A.HNS will deliver good title to all of the Equipment purchased by Customer
pursuant to this Agreement, free from any and all liens, claims, or
encumbrances.

 

B.Subject to the terms and conditions hereof, for any Equipment which is in the
nature of NOC Equipment or applicable spare parts, , HNS warrants that such
Equipment shall perform in accordance with the specifications for such Equipment
for a period of 12 months from the date of delivery from HNS to Customer,
provided, that, for the initial NOC order made herein, such warranty shall
commence on the installation of such Equipment at the designated NOC. For
Equipment which is in the nature of Remote Equipment, such as the HX 150 boards,
HNS warrants that such Equipment will be manufactured in substantial conformity
with HNS’ standard manufacturing processes and will meet HNS’ standard HX150
specifications (as such specifications are in effect as of the date of delivery
of such Equipment to Customer) for a period of the lesser of 42 months from the
date of delivery to Customer, or 36 months from the date of installation. HNS
shall, at its option and expense in accordance with Paragraph C below, promptly
repair or replace, or cause to be repaired or replaced, any Equipment that
proves to have a defect during such warranty periods. Fees for repair or
replacement of equipment beyond the warranty period are set forth in Exhibit B.
In addition, in respect of any item which is separate “deliverable” pursuant to
Exhibit A to this Agreement (as opposed to a component in a deliverable), in the
event that HNS’ agreements with its suppliers and subcontractors provide better
warranties than those specified herein, HNS will pass through the benefit of any
such better warranties to Customer.

 

C.The limited warranties set forth in this Article, except for the warranty of
title, are contingent upon Customer’s notifying HNS of an alleged defect during
the warranty periods defined herein. Repair, replacement, amendment, or
alteration will be performed in accordance with HNS’ standard practices with
respect to such Equipment. Customer shall be responsible for the return of
Equipment to HNS’ designated repair location (to be located within the
contiguous United States), freight prepaid and packed to assure safe arrival.
HNS shall return repaired, replaced, amended or altered Equipment, freight
prepaid and packed to assure safe arrival, to Customer’s designated location in
the contiguous United States.

 

 

 

 

D.Except as set forth herein, Customer hereby acknowledges and agrees HNS make
no representation, and disclaims any warranty, express or implied, regarding the
Equipment, including, without limitation, the operation of the Equipment in
Customer’s aeronautical application. Without limiting the generality of the
foregoing, HNS makes no representation regarding the fitness for use of the
Equipment in Customer’s aeronautical application and, except as described in
Subsections A and B of this Section 9, Customer accepts remote equipment “as is”
and without any other warranty. In addition, Customer has sole responsibility
for any and all changes that may be required to ensure fitness for use in
Customer’s aeronautical application and for obtaining all necessary FAA, FCC and
any other certifications that may be required for flight qualification. Further,
limited warranties set forth in this Article will not apply with respect to (i)
Equipment that has been subject to unauthorized alteration, modification, or
repair, (ii) defects or failures resulting from handling, storage, operation,
interconnection, or installation; (iii) failure to continually provide a
suitable installation and operational environment; or (iv) any other cause
beyond the range of normal usage for the equipment; provided, that, the
exceptions above shall not apply where such exception results from HNS’s actions
pursuant to an agreement with Customer. In the event Customer desires to make a
modification to the Equipment which is not “authorized” by HNS, Customer may, at
its option, acquire a license from HNS to the intellectual property necessary
for Customer or its contractor to manufacture of the relevant Equipment itself.
The terms of any such license will be mutually agreed by the parties.

 

E.EXCEPT AS SPECIFICALLY SET FORTH HEREIN, HNS NEITHER MAKES NOR ASSUMES ANY
LIABILITY UNDER ANY WARRANTIES (WHETHER EXPRESS, IMPLIED, OR STATUTORY) ON OR
WITH RESPECT TO THE SUPPLIED EQUIPMENT OR ANY COMPONENT THEREOF, INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED CONDITIONS OR WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

 

10.         PATENT AND COPYRIGHT INDEMNITY

 

A.Hughes warrants that, to the best of its knowledge, the Software and the
Equipment will not infringe any patent, copyright, trademark, trade secret, mask
work right or other intellectual property right of any third party. If Customer
promptly notifies Hughes in writing of a third party claim against Customer that
any of the Equipment or Software provided by Hughes infringes a patent,
copyright trade secret or other intellectual property right of a third party,
Hughes will indemnify, defend and hold Customer harmless with respect to such
claim at Hughes’ expense and will pay any costs or damages that may be finally
determined against Customer. In the event of any such claim, HNS shall have the
right to control the defense thereof and Customer shall provide such reasonable
assistance and information, at HNS’ expense, as HNS requests in writing and as
it is available to Customer.

 

 

 

 

B.Further, if any such item is, or in Hughes’ opinion is likely to be, held to
constitute an infringing product, Hughes shall at its expense and option either
(a) procure the right for Customer to continue using it, (b) replace it with a
non-infringing equivalent reasonably acceptable to Customer, (c) modify it to
make it non-infringing or (d), only if the remedies above are impracticable,
accept return of such item and, in addition to the indemnification obligations
above and such other rights and remedies of Customer available herein, refund to
Customer the fees paid for such item less a reasonable amount for Customer’s use
of the relevant item up to the time of return.

 

C.Notwithstanding the above, HNS will not be liable for any such damages or
costs attributable to claims resulting from (i) HNS' compliance with Customer’s
designs, specifications, or instructions, (ii) use of any item provided by HNS
in combination with products not supplied by HNS, to the extent the claim would
not have otherwise arisen but for such combined use, or (iii) a manufacturing or
other process carried out by or through Customer and utilizing any item provided
by HNS that constitutes either direct or contributory infringement of any patent
or other intellectual property right,. In addition, the exclusion from HNS’
intellectual property indemnity, as described in Section 9(e) of the Development
Services Agreement heretofore entered into by the parties, as said exclusion
applies to claims of infringement which would not have arisen but for such
development work, shall continue to apply. All such claims for which HNS has no
indemnity obligation are hereafter referred to as "Other Claims". Customer will
indemnify HNS from any and all losses, liabilities, damages and costs finally
awarded or agreed upon in any settlement of a claim for infringement of any
patent or intellectual property right in any suit resulting from Other Claims,
and from reasonable expenses incurred by HNS in defense of such suit if Customer
does not undertake the defense thereof.

 

D.The foregoing indemnity shall be Customer’s sole and exclusive remedy for any
patent and copyright infringement claims arising out of the use of the
Equipment, Software and documentation provided to Customer hereunder, and is in
lieu of any other indemnity or warranty, express or implied, with respect to
intellectual property.

 

11.      INDEMNIFICATION

 

Customer and HNS shall indemnify, defend and hold the other harmless from and
against any claims, demands, and causes of action asserted against the
indemnitee by any person (including, without limitation, HNS' and Customer's
employees, HNS' subcontractors and employees of such subcontractors or any third
party) for personal injury or death or for loss of or damage to property
resulting from the indemnitor's negligence or willful misconduct hereunder.
Where personal injury, death or loss of or damage to property is the result of
the joint negligence or willful misconduct of Customer and HNS, the indemnitor's
duty of indemnification shall be in proportion to its allocable share of joint
negligence or willful misconduct.

 

Customer shall indemnify, defend and hold HNS harmless from and against any
claims, demands, and causes of action asserted against the indemnitee by any
person (including, without limitation, any of Customer’s customers or any person
or entity that Customer permits to use any service provided by Customer) based
on any claim in connection with: (i) the Equipment provided to any customer of
Customer (including end users or airlines) or the failure of Customer to provide
such Equipment and any service; (ii) any material misrepresentation or material
omission made to by Customer regarding the Equipment or any service to be
provided by Customer; (iii) any claim by any customer of Customer arising from
loss of service due to the termination of this Agreement or any other reason;
and (iv) any violation by Customer of local, state or federal laws, rules and
regulations.

 

 

 

 

Each party’s indemnification obligation shall be contingent upon the indemnitee
giving prompt written notice to the indemnitor of any such claim, demand, or
cause of action and permitting the indemnitor to have sole control of the
defense thereof.

 

12.       INSURANCE.

 

A.Commencing not later than the first installation by Customer on a commercial
aircraft and thereafter during the Term, Customer shall obtain and maintain at
its own expense insurance of the type and in the amounts set forth below:    

iCommercial General Liability (“CGL”) coverage on an occurrence basis (not
claims made), with limits at least $20,000,000 per occurrence for bodily injury
and property damage, including coverage for liability arising from (i) premises;
(ii) operations; (iii) broad form property damage; (iv) personal injury; (v)
independent contractor's liability; and (vi) work performed by Customer.

  

iiExcess Liability coverage with respect to the CGL policy described above, in
an umbrella form and on an occurrence basis with limits of at least $20,000,000
per occurrence.

 

iiiProfessional Liability coverage with limits of at least $5,000,000 providing
coverage for claims arising out of the performance of Customer and its
subcontractors in providing or failing to provide the equipment and services to
its customers, airlines and end users, including, but not limited to, coverage
for errors and omissions caused by Customer’s or its subcontractor’s negligence
in the performance thereof.

 

B.Upon obtaining such insurance, Customer shall deliver certificates of
insurance in a form acceptable to HNS which evidence that Customer has the
insurance required by this Section. HNS shall be named as an “Additional
Insured” with respect to all coverages required by this Section. Customer shall
obtain the insurance policies required by this Section from a provider that has
a rating of A- X or better from A.M. Best’s or a comparable rating from another
rating agency. These policies shall not be canceled or materially changed
without ten (10) days prior written notice from the insurer to HNS and Customer.

 

C.Notwithstanding anything to the contrary in this Agreement if Customer fails
to maintain the insurance required by this Section, or if any of the required
insurance is cancelled and not replaced within a commercially reasonable
timeframe, HNS may terminate this Agreement for the default of Customer without
further obligation.

 

D.The insurance required by this Section shall be primary insurance and not
excess over nor contributing with any insurance maintained by HNS. In addition,
the insurance requirements set forth above are minimal coverage requirements and
are not to be construed in any way as a limitation on Customer’s liability under
this Agreement.

  

E.As an alternative to Customer’s requirement to secure the Comprehensive
General Liability coverage and the Excess Liability coverage referenced in
Sections A.i and A.ii above, Customer may provide HNS with proof that (a) its
airline customers are not requiring these coverages from Customer, (b) that such
airline customers are intending to address any insurance requirements relating
to these coverages themselves through their own aviation insurance coverage, or
(c) that such airline customers are indemnifying and holding Customer harmless
from and against any liability for personal injury and property damage arising
from or relating to Customer’s provision of equipment and services to such
airline customers or end users.



  



 

 

 

13.      DEFAULT BY CUSTOMER

 

13.1    Definition

 

The occurrence of any one or more the following events (herein called "Events of
Customer Default") shall constitute a default by Customer under this Agreement:

 

A.Default by Customer in the payment of any charge payable hereunder as and when
the same becomes due and payable and such default continues for a period of
thirty (30) days after notice of such default from HNS,; or

 

B.Default by Customer in the performance of any other term, covenant or
condition of this Agreement, which default shall continue for a period of thirty
(30) days after written notice; or

 

C.The making of an assignment by Customer for the benefit of its creditors or
the admission by Customer in writing of its inability to pay its debts as they
become due, or the insolvency of Customer, or the filing by Customer of a
voluntary petition in bankruptcy, or the adjudication of Customer as bankrupt,
or the filing by Customer of any petition or answer seeking for itself any
reorganization, arrangement, composition or readjustment precipitated by the
insolvency or bankruptcy of Customer, any liquidation, dissolution or similar
relief under any present or future statute, law or regulation, or the filing of
any answer by Customer admitting, or the failure by Customer to deny, the
material allegations of a petition filed against it for any such relief, or the
seeking or consenting by Customer to, or acquiescence by Customer in, the
appointment of any trustee, receiver or liquidator of Customer or of all or any
substantial part of the properties of Customer, or the inability of Customer to
pay its debts when due, or the commission by Customer of any act of bankruptcy;
or

 

D.The failure by Customer, within sixty (60) days after the commencement of any
proceeding against Customer seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, to obtain the dismissal of such
proceeding or, within sixty (60) days after the appointment, without the consent
or acquiescence of Customer, or any trustee, receiver or liquidator of Customer
or of all or any substantial part of the properties of Customer, to vacate such
appointment.

 

13.2    Remedies

 

Upon the occurrence of any Event of Customer Default, HNS may, in addition to
any other rights or remedies available to it at law or in equity, terminate this
Agreement immediately upon written notice. In addition, upon termination of this
Agreement for the default of Customer, HNS may, at its option, require Customer
to disable any Equipment previously installed in any aircraft. Customer shall in
any event remain fully liable for reasonable damages as provided by law and for
all costs and expenses incurred by HNS on account of such default including all
court costs and reasonable attorneys fees.

 

 

 

 

14.      DEFAULT BY HNS

 

14.1    Definition

 

The occurrence of any one or more the following events (herein called "Events of
HNS Default") shall constitute a default by HNS under this Agreement:

 

A.Default by HNS in the performance of any other term, covenant or condition of
this Agreement, which default shall continue for a period of thirty (30) days
after notice; or

 

B.The making of an assignment by HNS for the benefit of its creditors or the
admission by HNS in writing of its inability to pay its debts as they become
due, or the insolvency of HNS, or the filing by HNS of a voluntary petition in
bankruptcy, or the adjudication of HNS as bankrupt, or the filing by HNS of any
petition or answer seeking for itself any reorganization, arrangement,
composition or readjustment precipitated by the insolvency or bankruptcy of HNS,
any liquidation, dissolution or similar relief under any present or future
statute, law or regulation, or the filing of any answer by HNS admitting, or the
failure by HNS to deny, the material allegations of a petition filed against it
for any such relief, or the seeking or consenting by HNS to, or acquiescence by
HNS in, the appointment of any trustee, receiver or liquidator of HNS or of all
or any substantial part of the properties of HNS, or the inability of HNS to pay
its debts when due, or the commission by HNS of any act of bankruptcy, as
amended; or

 

C.The failure by HNS, within sixty (60) days after the commencement of any
proceeding against HNS seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, to obtain the dismissal of such proceeding
or, within sixty (60) days after the appointment, without the consent or
acquiescence of HNS, or any trustee, receiver or liquidator of HNS or of all or
any substantial part of the properties of HNS, to vacate such appointment.

 

14.2    Remedies

 

Upon the occurrence of any one or more Events of HNS Default, Customer may, in
addition to any other rights or remedies available to it at law or in equity,
and subject to the limitations described in Section 15, terminate this Agreement
immediately upon written notice. HNS shall in any event remain fully liable for
reasonable damages as provided by law and for all costs and expenses incurred by
Customer on account of such default including all court costs and reasonable
attorneys fees.

 

 

 

 

15.     LIMITATION OF LIABILITY

 

A.IN NO EVENT WILL CUSTOMER, HNS, OR ASSIGNEES BE LIABLE TO EACH OTHER FOR
SPECIAL, COLLATERAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES OF ANY NATURE (INCLUDING WITHOUT LIMITATION, LOSS OF GOODWILL, LOSS OF
PROFITS OR REVENUES, LOSS OF DATA, LOSS OF SAVINGS, LOSS OF USE, INTERRUPTIONS
OF BUSINESS, AND CLAIMS OF CUSTOMERS) ARISING OUT OF OR RELATED TO THIS
AGREEMENT, OR THE EQUIPMENT, SOFTWARE, AND SERVICES PROVIDED HEREUNDER, EVEN IF
SUCH DAMAGES WERE FORESEEABLE.

 

B.HNS' MAXIMUM AGGREGATE LIABILITY UNDER THIS AGREEMENT SHALL NOT EXCEED THE
PURCHASE PRICE OF THE EQUIPMENT ON WHICH SUCH LIABILITY IS BASED.

 

C.The remedies of Customer and HNS set forth herein are exclusive and in lieu of
all other remedies, express or implied. Except for the remedies provided for
herein, neither HNS nor its subcontractors shall be liable for any delay or
failure of performance of the Equipment, Software or Services provided herein.

 

16.     INDEPENDENT CONTRACTOR AND SUBCONTRACTING

 

A.HNS and Customer will be and shall act as independent contractors, and neither
party is authorized to act as an agent or partner of, or joint venturer with,
the other party for any purpose. Neither party by virtue of this Agreement shall
have any right, power, or authority to act or create any obligation, express or
implied, on behalf of the other party. Customer acknowledges and agrees that HNS
will be solely responsible to determine the method and manner of performing its
obligations hereunder.

 

B.Customer agrees that HNS may, at its sole discretion, subcontract the whole or
any part of its obligations under this Agreement; provided that HNS agrees that
it will retain full responsibility for such obligations despite such
subcontract.

 

17. CONFIDENTIALITY

 

A.HNS and Customer, to the extent of their contractual and lawful right to do
so, will exchange proprietary or confidential information as reasonably
necessary for each to perform its obligations under this Agreement. All
information relating to this Agreement provided by either party to the other,
whether oral or written, and when identified as confidential or proprietary in
writing, is hereby deemed to be confidential and proprietary information
("Proprietary Information").

 

B.Except as set forth in Paragraph C below, a party receiving Proprietary
Information pursuant hereto (the "Receiving Party") will keep such Proprietary
Information confidential, and will not, without the prior written consent of the
party disclosing such information (the "Disclosing Party"), (i) use any portion
of the Proprietary Information for any purpose other than the purpose of this
Agreement, or (ii) disclose any portion of the Proprietary Information to any
persons or entities other than the employees and consultants of the Receiving
Party (and HNS' subcontractors) who reasonably need to have access to the
Proprietary Information in connection with the purposes of this Agreement and
who have agreed to protect Proprietary Information as though they were a party
to this Agreement.

 

 

 

 

C.A Receiving Party will not be liable for disclosure of Proprietary
Information, or any part thereof, if the Receiving Party can demonstrate that
such Proprietary Information (i) was in the public domain at the time it was
received or subsequently entered the public domain through no fault of the
Receiving Party; (ii) was known to or is in the possession of the Receiving
Party at the time of receipt; (iii) became known to the Receiving Party from a
source other than the Disclosing Party without breach of an obligation of
confidentiality; or (iv) is disclosed more than five (5) years after the date of
receipt of the proprietary Information by the Receiving Party. In the event of
any legal action or proceeding or asserted legal requirement for disclosure of
Proprietary Information furnished hereunder, the Receiving Party will promptly
notify the Disclosing Party and, upon the request and at the expense of the
Disclosing Party, will cooperate with the Disclosing Party in lawfully
contesting such disclosure. Except in connection with any failure to discharge
its responsibilities under the preceding sentence, the Receiving Party will not
be liable for any disclosure pursuant to court order.

 

D.Proprietary Information will remain the property of the Disclosing Party and
will, at the Disclosing Party's request and after it is no longer needed for the
purposes of this Agreement or upon expiration or termination of this Agreement
for any reason, whichever occurs first, promptly be returned to the Disclosing
Party or be destroyed, together with all copies made by the Receiving Party and
by anyone to whom such Proprietary Information has been made available by the
Receiving Party in accordance with the provisions of this Section 17.D.

 

18.     RESOLUTION OF DISPUTES

 

Any and all disputes arising under or in connection with this Agreement shall be
resolved in accordance with this Section 18.

 

A.. Negotiation.

 

The parties shall attempt to resolve any dispute, controversy or difference that
may arise between them through good faith negotiations. In the event the parties
fail to reach resolution of any such dispute within sixty (60) days after
entering into negotiations, either party may refer such dispute to arbitration
pursuant to the provisions of Section 18.B. Notwithstanding the above, the
parties may elect to waive applicability of this section (i) if both parties
agree in writing that the nature of their dispute is such that it cannot be
resolved through negotiations; or (ii) if a party shall suffer irrevocable harm
by such delay.

 

B.Arbitration.

 

Arbitration shall be conducted in accordance with the International Arbitration
Rules of the American Arbitration Association (“AAA”) in effect at the time of
arbitration. The arbitration shall be in accordance with the following
guidelines except to the extent the parties to arbitration shall agree
otherwise:

 

1.The place of arbitration shall be Washington, D.C.

 

2.The arbitration panel shall be composed of one arbitrator. If the parties fail
to mutually agree on an arbitrator within thirty (30) days from the date the
dispute is referred to arbitration, any party may refer such selection to the
AAA.

 

3.The proceeding shall be conducted and transcribed in English. Any document
submitted in a language other than English shall be accompanied by an English
translation. Neither party will be entitled to discovery in connection with such
arbitration unless otherwise mutually agreed in writing.

 

 

 

 

4.The results of any such arbitration, and all testimony and evidence related to
the confidential information or trade secrets of either party shall be deemed to
be Proprietary Information subject to Section 16 and shall be safeguarded and
maintained as confidential, with access to such evidence to be only on a
need-to-know basis and subject to all reasonable precautions so as not to
jeopardize the confidential information or trade secrets of any party.

 

5.The parties hereby accept jurisdiction of the arbitral tribunal over the
parties and over the subject matter of the dispute.

 

6.Notwithstanding the foregoing, either party shall have the right to seek
injunctive relief regarding any disputes arising under Section 17.

 

19.     ADDITIONAL CLAUSES

 

A.EXPORT CONTROL: It is expressly agreed that the execution of this Agreement
and the subsequent delivery of any Equipment or Software under this Agreement
are subject to all applicable export controls imposed or administered by the
U.S. Department of Commerce as well as by any other U.S. Government Agency that
may impose any such controls, including but not limited to the export of
technical data, equipment, software and know-how. Each party shall perform their
obligations under this Agreement in compliance with such laws and regulations
and shall not take any action contrary thereto. Customer will not export or
re-export, directly or indirectly, any Software, Equipment, documentation or
other technical data provided to it hereunder, without complying with all export
control laws and regulations, and without first obtaining any required export
licenses and approvals. HNS shall provide reasonable cooperation and assistance
to enable Customer to obtain any such export licenses and approvals.

 

B.ENTIRE AGREEMENT: This Agreement, the Exhibits hereto, and any other documents
referred to herein constitute the entire agreement between the parties, and
supersedes any prior written or oral agreement or understanding with respect to
the subject matter hereof. No interpretation, amendment, or change to this
Agreement will be effective unless made in writing and signed by both parties,
except that each party may change the address or the name of the person to whom
notices to that party will be sent by giving written notice of such change to
the other party as provided in Section 19.E hereof.

 

C.NO WAIVER: Failure by either party to exercise any rights under this Agreement
in any one or more instances will not constitute a waiver of such rights in any
other instance. Waiver by such party of any default under this Agreement will
not be deemed a waiver of any other default. No alteration or modification of
any provision of this Agreement will be binding unless in writing and signed by
duly authorized representatives of both parties.

 

D.GOVERNING LAW: This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, will be governed by and
construed in accordance with the laws of the State of Maryland notwithstanding
the place of execution or performance of this Agreement (without reference to
its conflict of laws principles) and applicable Federal laws.

 

 

  

E.CROSS DEFAULT: In the event that either party is in breach of any other
agreement between the parties hereto, such breach may, at the option of the non-
breaching party, be deemed to be a breach of this Agreement. Consequently, in
the event the breach of such other agreement between the parties is not cured
pursuant to the terms of such agreement, thus leading to the termination of such
agreement for default, this Agreement may likewise be terminated for default.

 

F.NOTICES: All notices, demands, requests, or other communications provided for
herein (other than routine communications concerning the Services) will be given
in writing and will be effective when delivered personally or when sent by
registered or certified mail, return receipt requested, postage prepaid, or
transmitted by facsimile, hand delivery, telegram, or telex/TWX. All notices
sent by either party will be addressed as follows:

 

If to HNS:

 

Hughes Network Systems, LLC

11717 Exploration Lane

Germantown, Maryland 20876

ATTN: General Counsel

 

If to Customer:

 

Row 44, Inc.

31280 Oak Crest Drive, Suite #5

Westlake Village, CA 91361

Attn: Chief Executive Officer

 

With a copy to:

 

Strategic Law Partners, LLP

500 S. Grand Avenue, Suite 2050

Los Angeles, CA 90071

Attn: Timothy F. Silvestre

 

Either party may designate by notice in writing a new address to which any
notice, demand, request, or communication will be delivered, as provided above.

 

G.SEVERABILITY: If any of the provisions or any portion of the provisions of
this Agreement shall be held invalid or unenforceable, such invalidity or
unenforceability will not invalidate or render unenforceable the entire
Agreement, but rather the entire Agreement will be construed as if not
containing the particular invalid or unenforceable provisions or portion
thereof, and the rights and obligations of the parties hereto will be construed
and enforced accordingly.

 

 

 

 

H.COUNTERPARTS. One execution original of this Agreement, together with its
Exhibits and Addendums, marked “Original”, shall be the original of this
Agreement evidencing use agreements covering the Equipment. All other executed
counterparts of this Agreement shall be marked “Duplicate”. To the extent that
this Agreement constitutes chattel paper, as such term is defined in the Uniform
Commercial Code of the applicable jurisdiction, no security interest in this
Agreement may be created through the transfer of possession of any counterpart
other than the Original of this Agreement.

 

I.BINDING EFFECT. This Agreement shall be binding upon and inure to the benefit
of the parties hereto, their successors and permitted assigns.

 

J.COMPLIANCE WITH LAWS. Each party agrees to comply with all applicable laws,
rules, and regulations in connection with its activities under this Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by and
through their duly authorized representatives.

 

    Hughes Network Systems, LLC         By: /s/ Philip K. O’Brien   Name: Philip
K. O’Brien   Title V.P. Legal   Date: 12/21.2007           Row 44, Inc.        
By: /s/ John Guidon   Name: John Guidon   Title: CEO

 

 

 

 

[tex10-9.jpg]

 



EXHIBIT A

 

TO MASTER PURCHASE AGREEMENT

 

EQUIPMENT ORDER AND PRICING

 

 

 

 

EXHIBIT A

EQUIPMENT ORDER AND PRICING

 

1.0 SCOPE

 

This Exhibit sets forth a description of the Equipment and related items that
are to be provided pursuant to this Agreement. This Exhibit also includes the
prices for such Equipment and related items, the pricing for additional
Equipment that may be purchased by Customer from time to time, as well as the
payment terms associated with such Equipment. HNS will provide full duplex
point-to-multipoint satellite communication equipment and services, in
accordance with the terms of this Agreement, and shall install (as provided
herein) and commission the quantity of dedicated HX Networks specified in
Section 2.1 below, consisting of certain network operations center (“NOC”)
equipment and Customer supplied and Customer operated integrated aeronautical
terminal units. HNS will supply standard HX 150 baseband and RF boards (Remote
Equipment) to Customer for incorporation by Customer into Customer’s
aeronautical terminal units.. ***.

 

1.1 NOC DELIVERABLES

 

HNS will deliver the hub equipment summarized below. The associated pricing
information is listed in Section 2 below. *** If that assumption proves
in-correct, then additional equipment and services will be required.

 

F.***

 

G.HX System Software and all associated 3rd party licenses

 

H.Full complement of Customer hub spares to be resident at *** as specified and
priced in Section 2.2 below

 

I.Shipping, installation and testing, including all travel and expenses.

 





 

*** Confidential treatment requested.

 

 

 

 

1.2 HX NOC INSTALLATION AND TESTS

 

HNS will install and test the deliverable NOC Equipment in accordance with the
terms hereof. There are a number of tests associated with the manufacture,
installation, and commissioning of the HX NOC equipment. A description of each
of these tests follows, as well as a description of the NOC installation
services to be provided by HNS, follows.

 

1.2.1 HX NOC SITE PREPARATION AND INSTALLATION

 

HNS will be responsible to provide the hub earth station (use of existing RFTs)
and to provide and install the HX NOC Equipment described above at ***. HNS will
provide electrical power, air conditioning, fire protection provisions, floor
space, and any required backhaul equipment and facilities, and other necessary
preparations.

 

1.2.2 HX NOC ACCEPTANCE TESTS

 

HNS will conduct the onsite HX NOC acceptance tests in accordance with a test
plan agreed and documented by the parties. The test plan will be based on HNS’
standard HX NOC ATP with additional tests for Customer-specific changes.

 

1.2.3 HNS RESPONSIBILITIES FOR HX NOC ACCEPTANCE TESTING

 

HNS responsibilities will include the following:

 

•      Provide test personnel to conduct the onsite tests

 

•      Provide satellite test time (at the cost of Customer)

 

•      Conduct the onsite tests in conjunction with the Customer and document
the result

 

1.2.4 CUSTOMER RESPONSIBILITIES FOR HX NOC ACCEPTANCE TESTING

 

Customer responsibilities will include the following:

 

•     Provide test personnel to assist in conducting the onsite tests.

 

G. Provide aeronautical terminal equipment to be used in connection with the
test

 







*** Confidential treatment requested.  

 

 

 

 

1.3 REMOTE EQUIPMENT

 

HNS will deliver the HX 150 baseband and RF board sets detailed below. The
associated pricing information is listed in Section 2. A single HX 150 baseband
board and RF board set constitutes a “remote”. Each delivery of remotes shall
include board level factory functional test results for such equipment as well
as a statement certifying that such equipment has been built and tested in
compliance with HNS’ standard manufacturing processes and in conformance to the
HX 150 standard product board specifications.

 

H.HX 150 Board Set

a.Baseband Board

 

b.RF Board

 

 

 

2. INITIAL ORDER

 

Customer hereby orders *** including installation and acceptance testing and
***. The following sets forth the Equipment configuration that comprises the
Initial Order under this Agreement.

 

2.1      HX NOC Equipment:

 

***

 

2.2.     HX NOC Equipment Spare Parts

 

***

 

2.3.     Backhaul Equipment

 

***

 

2.4.     Remote Equipment

 

Remote equipment consists of HX 150 standalone baseband and RF boards produced
using Hughes’ existing commercial procurement, board level manufacturing and
test process and does not include any changes or additional testing to the
existing individual board level tests. The warranties and associated limitations
applicable to this Equipment are described in Section 9 of this Agreement.

 

Initial Order Remote Equipment

 

***

 

.2.4.2 Additional Remote Equipment

 

Customer may order additional Remote Equipment in accordance with the prices
described below:

 

***

 





 

*** Confidential treatment requested.

 

 

 

 

After the initial order of remote equipment described in Section 2.4.1 above,
additional orders of such remote equipment ***.

 

In order to qualify for the discount described above, Customer must direct that
all ordered Equipment be delivered within 16 weeks. In the event that HNS is
unable to fulfill an order from Customer for additional sets of Remote
Equipment, due to parts unavailability or obsolescence or other reasons, HNS
will (i) use commercial reasonable efforts to fast track production to meet the
order quantity ordered, including, without limitation, requesting “hot lots” at
HNS’s expense and, if still unable to fulfill the order, enter into good faith
negotiations with Customer on the licensing of the design of the Equipment and
Software at commercially reasonable rates, in order to give Customer the
opportunity to maintain a continuity of supply of such Equipment. In addition,
HNS will provide notice to Customer of its intention to discontinue the supply
of such Equipment, and will afford Customer the opportunity to make a last buy
of such Equipment in accordance with the terms set forth in Section 1 of this
Agreement.

 

HNS at its sole discretion may define and implement HX 150 baseband or RF board
Engineering Change Notices (ECNs). HNS will inform the Customer of ECNs which
affect the form, fit or function of the HX 150 baseband or RF boards as promptly
as possible prior to implementing any such change. HNS will not inform the
Customer of changes to the HX 150 baseband or RF boards that do not impact form,
fit or function (e.g., the use of alternative parts that comply with the bill of
material specifications). The other terms set forth in Section 4.A of the
Agreement shall also apply to Engineering Change Notices.

 

3.        HX NOC OPTIONS

 

HX NOC inroute spreading option:

 

***

 

The following Expansion capabilities are all optional:

 

***

 

4.      DOCUMENTATION

 

***

 





 

*** Confidential treatment requested.

 

 

 

 

5.       PAYMENT TERMS

 

Equipment

 

***

 

HNS will invoice Customer for the initial lot of Remote Equipment as specified
in Section 2.4.1

 

***

 

B. Except as otherwise provided in this Section, payment will be due net thirty
(30) days from date of invoice.

 





 

*** Confidential treatment requested.

 

 

 

 

EXHIBIT B

 

HX 150 WARRANTY AND OUT OF WARRANTY REPAIRS

 

 

 

 

EXHIBIT B

HX 150 WARRANTY AND OUT OF WARRANTY REPAIRS

 

DEFINITIONS

 

Cannot Duplicate (CND) – This indicates that HNS has tested the Equipment and
cannot duplicate a problem using the test fixtures. The unit will be returned to
Customer so that it can be reentered into service.

 

ECN, No Problem Found – This indicates that HNS has tested the Equipment and
cannot duplicate a problem using the test fixtures. However, since the unit was
manufactured, there has been a suggested engineering change notice (ECN) and HNS
has updated the unit in accordance with the ECN. The unit will be returned to
Customer so that it can be reentered into service.

 

Return – Un-repaired – This indicates that the unit has evidence of damage
caused by Customer or end-user actions. The unit is returned in the condition in
which it was sent.

 

Scrap – This indicates the Equipment cannot be repaired and is out of warranty.
The unit is returned to Customer for disposal.

 

Return Merchandise Authorization (RMA) – Authorization number that is assigned
to a batch of equipment that is returned for repair. The RMA number is used to
track the equipment from initial shipment by Customer to return shipment by HNS.

 

HX 150 WITHIN WARRANTY PRICING

 

The Section sets forth the applicable pricing associated with the additional
services herein provided during the Warranty Period. This pricing applies to the
HX 150 baseband and RF board set.

 

HNS will perform diagnostic testing on the equipment and will return it to
Customer if the equipment appears to be functioning correctly. In that case, the
CND fee would apply. Depending on the revision of the equipment, HNS will
occasionally update the unit in accordance with an engineering change notice. In
this scenario, there was no problem found, but work was done on the unit to
implement the ECN. If there is a defect, then HNS will repair the unit or
replace the unit at no charge.

 

***





 

*** Confidential treatment requested.

 

 

 

 

HX 150 OUT OF WARRANTY PRICING

 

The Section sets forth the applicable pricing associated with the additional
services herein provided after the Warranty Period has ended. This pricing
applies to HX 150 baseband and RF board set.

 

HNS will perform diagnostic testing on the equipment and will return it to
Customer if the equipment appears to be functioning correctly. In that case, the
CND fee would apply. Depending on the revision of the equipment, HNS will
occasionally update the unit in accordance with an engineering change notice. In
this scenario, there was no problem found, but work was done on the unit to
implement the ECN.

 

If a Defect is confirmed after the Warranty Period, then HNS will inform
Customer of the status and Customer can elect to have the failed unit returned
for the Return – Un-repaired fee or HNS will repair the unit if the unit is
repairable. If Customer elects to have the unit repaired, then only the
appropriate equipment price below is charged.

 

***

 

REPAIR TIME

 

After Customer has submitted an RMA request and received an authorization
number, Customer will ship the equipment, freight prepaid and packed to assure
safe arrival, to HNS. Upon receipt of the equipment at HNS, HNS will compare the
RMA request to the material received. Once there is a complete match between the
RMA and material, HNS will endeavor to complete any repairs and return the
equipment within forty-five (45) days. HNS shall return repaired equipment,
freight prepaid and packed to assure safe arrival, to Customer's designated
location.

 



 

*** Confidential treatment requested.

 

 

 

